Case 1:13-cv-05352-MKB-JO Document 54 Filed 12/07/18 Page 1 of 1 PageID #: 889



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK




                                                    DOCKET NO. 05-md-01720 (MKB-JO)
IN RE PAYMENT CARD INTERCHANGE
FEE AND MERCHANT DISCOUNT
                                                    Document Electronically Filed
ANTITRUST LITIGATION


This Document Relates To:
                                                      MOTION TO REMOVE COUNSEL
                                 ALL CASES.          FROM ELECTRONIC CASE FILING
                                                     NOTIFICATION LIST IN ALL CASES




         Lawrence S. Lustberg, Esq., of Gibbons, P.C., hereby requests that he be removed

from the Electronic Case Filing notification list in the above-referenced cases and, in

support of this request, states as follows:

         1.      Counsel represents Keila Ravelo in connection with a federal criminal matter

pending in the United States District Court for the District of New Jersey (Case No. 15-576

(KM)).

         2.      Counsel filed a notice of appearance on behalf of Ms. Ravelo in the above-

captioned cases so that Ms. Ravelo could intervene on discovery-related matters.

         3.      Ms. Ravelo has now entered a plea in her federal criminal case in the District of

New Jersey and has been sentenced. Thus, counsel no longer needs to be notified of filings in

the above-captioned cases.

         WHEREFORE, counsel respectfully requests that the docket in these cases be updated so

that Lawrence S. Lustberg, Esq. is removed from the Electronic Case Filing notification list and

no longer receives notices of electronic filings in the above-captioned cases.
